DETAILED ACTION
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Martino et al. (US 20130296370 A1) hereinafter Di Martino.
	Regarding claims 1-7, Di Martino is drawn to composition comprising a photoactivatable component and a suitable vector; wherein the composition comprises at least one porphyrin (photosensitizer) and at least one carrier wherein the carrier establishes a stable, non-covalent association with the porphyrin by electrostatic and hydrophobic interactions (photosensitizer is attached to the natural polymer scaffold) (abstract and claims 1-24), wherein the carrier is starch (natural polymer scaffold) [0090].
 	Di Martino discloses composition comprising at least one porphyrin and at least one carrier which are stably, non-covalently associated by means of electrostatic and hydrophobic interactions [0082-0084; 0116].
 	Di Martino discloses wherein the porphyrin is cationic (positively charged photosensitizer) [0159].
 	Di Martino discloses wherein the porphyrin is anionic (negatively charged photosensitizer) (claim 16).
 	Di Martino discloses wherein the carrier is starch [0090].
 	Di Martino discloses a mixture of natural and synthetic carriers (further comprising a synthetic polymer) [0081].
 	Di Martino discloses at least one porphyrin and at least one carrier which are stably, non-covalently associated by means of electrostatic and hydrophobic interactions [0082-0084; 0116], and discloses Por-Eud, wherein Por means porphyrin C12 and Eud means Eudragit S100 (a second photosensitizer attached to a synthetic polymer by covalent or non-covalent interaction) [0192].
	These teachings clearly anticipate the claims above.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
  	Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Di Martino et al. (US 20130296370 A1) hereinafter Di Martino as applied to claims 1-7 above and further in view of Yoneda et al. (WO2008068843A1 Machine English Translation) hereinafter Yoneda.
 	The teachings of Di Martino are disclosed above.
 	Regarding claims 8-20, Di Martino does not explicitly disclose wherein the synthetic polymer is polyacrylonitrile.
 	However, Yoneda is drawn to an ink (abstract). Yoneda discloses examples of the viscosity modifier include water-soluble polymer compounds in addition to water-soluble organic solvents, and examples thereof include polyvinyl alcohol, cellulose derivatives [0187]. Yoneda discloses ink jet recording method of the present invention gives energy to the ink prepared as described above to form an image on a known image receiving material, that is, plain paper, resin-coated paper, ink jet paper, glossy paper, a light film, an electrophotographic co-sheet, fibers or cloth (cellulose [0197].
 	Yoneda discloses the colored body of the present invention is colored with the phthalocyanine dye of the present invention, a mixture thereof, or an aqueous ink containing the same. Examples of the colored material include a sheet for transmitting information such as paper and film, fibers and cloth (cellulose [0199]. Yoneda discloses alumina sol (metal oxide) [0199]. Yoneda discloses representative examples of the skeleton of the water-soluble cyan dye used in the ink suitable for ink jet recording include phthalocyanine [0009]. Yoneda discloses acid blue [0011]	 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition as previously disclosed by Di Martino, as an ink jet formulation, as previously disclosed by Yoneda, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Yoneda discloses ink jet formulations wherein ink containing the phthalocyanine compound has a satisfactory tint required for cyan inks. It is excellent in light fastness, ozone resistance and moisture resistance and can significantly reduce browning (abstract), thus combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615